ON MOTIONS FOR REHEARING, CLARIFICATION OR CERTIFICATION

PER CURIAM.
Whether DEP’s denial of the permit constitutes a taking for which compensation is due is not before us, and we decline to comment on the merits of that issue, leaving it to be resolved in the circuit court. Tampa-Hillsborough County Expressway Authority v. A.G.W.S. Corporation, 640 So.2d 54 (Fla.1994); State, Department of Environmental Protection v. Burgess, 667 So.2d 267 (Fla. 1st DCA 1995).
Except as discussed herein, all motions are denied.
BARFIELD, C.J., and BOOTH and WOLF, JJ., concur.